 

Case 3:19-cv-01276-MEM-DB Document 11 Filed 12/10/20 Page 1of1

UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF PENNSYLVANIA

CRAIG DEVLIN,
Petitioner : CIVIL ACTION NO. 3:19-1276
Vv. : (JUDGE MANNION)
WARDEN WHITE,
Respondent

ORDER

 

In accordance with this Court’s memorandum issued this same day, IT

IS HEREBY ORDERED THAT:

1. The petition for writ of habeas corpus (Doc. 1) is DISMISSED as
moot.

2. The Clerk of Court is directed to CLOSE THIS CASE.

3| Malachy €. Mannion
MALACHY E. MANNION
United States District Judge

DATE: December 10, 2020

19-1276-01

 
